Case 18-74050-FJS   Doc 16    Filed 12/05/18 Entered 12/05/18 09:23:17   Desc Main
                             Document      Page 1 of 11
Case 18-74050-FJS   Doc 16    Filed 12/05/18 Entered 12/05/18 09:23:17   Desc Main
                             Document      Page 2 of 11
Case 18-74050-FJS   Doc 16    Filed 12/05/18 Entered 12/05/18 09:23:17   Desc Main
                             Document      Page 3 of 11
Case 18-74050-FJS   Doc 16    Filed 12/05/18 Entered 12/05/18 09:23:17   Desc Main
                             Document      Page 4 of 11
Case 18-74050-FJS   Doc 16    Filed 12/05/18 Entered 12/05/18 09:23:17   Desc Main
                             Document      Page 5 of 11
Case 18-74050-FJS   Doc 16    Filed 12/05/18 Entered 12/05/18 09:23:17   Desc Main
                             Document      Page 6 of 11
Case 18-74050-FJS   Doc 16    Filed 12/05/18 Entered 12/05/18 09:23:17   Desc Main
                             Document      Page 7 of 11
Case 18-74050-FJS   Doc 16    Filed 12/05/18 Entered 12/05/18 09:23:17   Desc Main
                             Document      Page 8 of 11
Case 18-74050-FJS   Doc 16    Filed 12/05/18 Entered 12/05/18 09:23:17   Desc Main
                             Document      Page 9 of 11
Case 18-74050-FJS   Doc 16    Filed 12/05/18 Entered 12/05/18 09:23:17   Desc Main
                             Document      Page 10 of 11
Case 18-74050-FJS   Doc 16    Filed 12/05/18 Entered 12/05/18 09:23:17   Desc Main
                             Document      Page 11 of 11
